PER CURIAM.
By order of November 21, 1979, this court directed that the respondent show cause why the petitioners’ petition for writ of certiorari should not be granted. The respondent has filed no response. The petitioners seek relief from an order denying their motion to dissolve a lis pendens or alternatively to require the posting of a bond. Our review of the record filed herein reveals no basis for a valid lis pendens to be filed. For that reason, and the respondent having failed to otherwise show cause why the petition should not be granted, it is hereby ordered that the petition is granted and the order of August 16, 1979, is hereby quashed and this cause is remanded to the trial court for further proceedings consistent herewith.
ANSTEAD, LETTS and BERANEK, JJ., concur.